Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Cigarette whistles and squawker balloons in part of bamboo at 45 percent under paragraph 409, Abstracts 39509 and 40493 followed; (2) trick daggers like those the subject of Abstract 37637 at 45 percent under paragraph 397; (3) lacquered cabinets in chief value of wood at 33% percent under paragraph 412, Abstract 37636 followed; and (4) paper play balls similar to those the subject of Abstract 40492 at 35 percent under paragraph 1413.